PER CURIAM.
The Duval County Tax Assessor, Robert A. Mallard, seeks review of a decision of the district court, Williams v. Simpson, 209 So.2d 262 (1st Dist.Ct.App.Fla.1968), which passes on a matter affecting a class of constitutional officers by its consideration of a rule for valuing property for ad valorem tax purposes.
Our examination of the record and brief leads us to conclude that the district court properly disposed of the matter. It would serve no useful purpose to grant certiorari or hear oral argument merely to reaffirm the rule of our decision in Lanier v. Overstreet, 175 So.2d 521 (Fla.1965). We do that herewith.
Certiorari is therefore denied.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and ADAMS, JJ., concur.